Citation Nr: 1236455	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for eczema.

4. Entitlement to service connection for a bilateral elbow disability.

5. Entitlement for service connection for a right knee disability.

6. Entitlement to an initial disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2007.

This matter comes before the Board of Veterans' (Board) on appeal from a February 2008 rating decision on the issue of entitlement to service connection for hearing loss and a October 2009 rating decision on the issue of entitlement to service connection for tinnitus.  Both rating decisions were from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

A hearing before the undersigned Veterans Law Judge at the RO was held in April 2011.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for eczema, a bilateral elbow disability, a right knee disability, and entitlement to an initial disability rating in excess of 10 percent for service-connected GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that bilateral hearing loss is related to acoustic noise exposure during active service.

2. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that tinnitus is related to acoustic noise exposure during active service. 


CONCLUSION OF LAW

1. The criteria for establishing entitlement to service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claims of entitlement to service connection for hearing loss and tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. See 38 C.F.R. §§ 3.307 , 3.309 (2011).

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The Veteran contends that he is entitled to service connection for tinnitus and hearing loss.  A review of the evidence of record demonstrates that the evidence is at least in equipoise regarding this issue.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for both bilateral hearing loss and tinnitus.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran has asserted that he has bilateral hearing loss as a result of noise exposure during his military service.  Namely, the Veteran claims he was exposed to loud noise primarily while working on helicopters either as a structures mechanic or a pilot as a Marine.  

In an April 2011 letter, Dr. J. R. Carter, the Veteran's private audiologist, explained  that the Veteran had "normal thresholds at 250 - 2000 Hz in the left ear, decreasing to a mild sensory loss at 3000 Hz, returning to normal thresholds at 4000 - 8000 Hz.  Normal thresholds were noted in the right ear at 250 - 1500 Hz, decreasing to a mild sensory loss at 2000 - 4000 Hz, returning to normal thresholds at 6000 - 8000 Hz... Speech discrimination was 86 [percent] in the right ear and 84 [percent] in the left ear, using VA recorded Maryland CNC word lists."  As such, the first element of Hickson, a current diagnosis, has been satisfied.  See also38 C.F.R. § 3.385 (2011). 

The Veteran's service treatment records do not reflect that the Veteran was diagnosed with hearing loss during active military service.  However, the Veteran's service personnel records confirms his extensive work experience on or near helicopters during his service either as a helicopter structures mechanic or as a pilot.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, the second element of Hickson, in-service disease or injury, has been satisfied. 

With respect to crucial Hickson element (3), a nexus, the medical evidence of record consists of three audiological examinations.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was afforded two VA audiological examinations, in January 2008 and in October 2009.  In the January 2008 examination, the audiometric testing revealed puretone threshold as the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
15
20
15
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The audiologist determined the Veteran's testing indicated normal hearing sensitivity at frequencies 250 Hz - 8000 Hz with the exception of a mild sensorineural hearing loss at only 4000 Hz in the right ear and only at 3000 Hz in the left ear.  Overall, the Veteran's hearing was considered to be within normal limits under VA standards in both ears. 

At the October 2009 examination, the audiometric testing revealed puretone threshold as the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
25
LEFT
15
15
15
30
25

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The audiologist determined the Veteran's testing indicated normal hearing sensitivity in the right ear at 250 Hz - 8000 Hz with the exception of a mild sensorineural hearing loss at 3000 Hz and 4000 Hz.  The left ear showed normal hearing at 250 Hz - 8000 Hz, with the exception of mild sensorineural hearing loss at 3000 Hz.  Overall, these results indicated hearing loss under VA standards in the right ear and normal hearing for VA purposes in the left ear.  Subsequently, upon review of the service treatment records and the prior VA examination, the examiner opined the Veteran's right ear hearing loss is "not caused by or a result of in-service acoustic trauma."

However, as discussed above, the Veteran submitted findings from his private audiologist, Dr. J. R. Carter.  Upon examination in April 2011 and a review of the Veteran's history of military related noise exposure synopsis, Dr. Carter determined that the Veteran's hearing loss was "at least as likely as not to have been caused by his military service and noise while in the United States Marine Corps."  And, as noted, at that time speech discrimination was 86 percent in the right ear and 84 percent in the left ear, using Maryland CNC word lists.  See 38 C.F.R. § 3.385.

Finally, the Veteran testified at the April 2011 Board hearing that during his twenty four year service in the Marine Corps, he worked near or on aircrafts.  He stated that he was a helicopter pilot and an instructor.  The Veteran stated that although he was provided with hearing protection, he did not always use them and that his helmets did not always fit. 

The Veteran's wife also submitted statements that she noticed the Veteran's hearing acuity had decreased during the years he served.  She stated she has to repeat herself when speaking with him and was unable to get his attention when she called out to him.  He had difficulty distinguishing various sounds such as thunder and a noise from a car engine.  The Veteran watches television with the volume high and is unable to hear conversations with his children.

Based on the record, the Board finds that the evidence is in equipoise regarding the nexus to service.  The Board acknowledges the objective medical evidence does not demonstrate the Veteran had hearing loss at separation or within a year of separation.  However, the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), found that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

In this case, supporting clinical data and an adequate medical rationale to support Dr. Carter's opinion relating current hearing loss to service is present, and accordingly the opinion obtained is sufficient to support the claim, in the absence of contrary evidence.  Therefore, the Board finds that the third element of Hickson has been satisfied.  

Accordingly, based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)".  See Butts v. Brown, 5 Vet. App. 532, 540 (1993). It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records do not indicate a diagnosis or treatment for tinnitus.  

Post-service treatment records do not reflect treatment for tinnitus following the Veteran's separation from active duty.  However, at the January 2008 VA audiological examination, the Veteran reported difficulty hearing and experiencing high pitched tinnitus (which did not interfere with sleep).  He stated the onset of tinnitus was gradual during his military service.  The tinnitus was bilateral but more prominent in the right ear.  He stated he noticed the tinnitus occurred only after flying for a varied time duration.  The examiner noted that the tinnitus described by the Veteran was a normal physiological response to loud noise with no residual effects.  

And, according to records from the Whiting Field Family Medicine Clinic, dated April 2008, the Veteran stated he experienced bilateral tinnitus.  

The Veteran underwent another VA audiological examination in October 2009.  He stated his tinnitus occasionally interferes with sleep.  He reported that his duties during his active military service exposed him to loud noise and that hearing protection was usually worn during his military service.  The Veteran also had civilian occupational noise exposure as a EMS helicopter pilot.  He denied recreational noise exposure at this examination but the examiner noted that the Veteran reported a history of hunting at the January 2008 VA examination.  The examiner opined that "the present tinnitus is at least as likely as not related to his post-service civilian occupational noise exposure."  

Finally, the Veteran submitted an April 2011 letter from his private audiologist, Dr. J. R. Carter, who summarized the Veteran's condition.  Dr. Carter stated that the Veteran complained of constant central tinnitus.  The Veteran described the tinnitus as a constant, high-pitched, ringing sound.  Upon reviewing the Veteran's history of military related noise exposure synopsis, the audiometric data prior to and soon after the Veteran's separation from service, and a physical examination, Dr. Carter concluded that the Veteran's military occupation would expose him to loud acoustic trauma and his tinnitus was at least as likely as not caused by his service.

The Veteran's wife also submitted a statement stating that the Veteran asked many times during his military service whether anyone else was able to hear the "ringing"  that he heard.  The Veteran's wife stated that the Veteran asked "can you hear that ringing" particularly after his night flights when he was quiet in bed.  She stated he commented on the ringing in his ears often.

After a careful review of the evidence, the Board finds that the Veteran's post-service records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the Veteran's private audiologist, Dr. Carter, demonstrate that his currently diagnosed tinnitus is related to his period of military service.

In this case, the Board concludes that the Veteran has provided competent lay testimony that he developed symptoms of tinnitus, specifically ringing in the ears, since he was in service.  Having determined that the Veteran's testimony is competent in this regard, the Board's inquiry next shifts to whether that testimony is credible.  Parenthetically, the Board notes that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Throughout the claims process, the Veteran has consistently reported that he was exposed to helicopter noise during service and developed ringing in his ears since that time.  The Veteran's account is both internally consistent and in concert with the other evidence of record, including the multiple lay statements reporting continuous complaints of tinnitus during and since he was discharged from active service.  Additionally, the Veteran's DD 214 confirmed that the Veteran's duties were helicopter pilot and structural mechanic.  Accordingly, the Board finds the Veteran's testimony regarding the onset of his tinnitus symptoms to be eminently credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Furthermore, the Board finds that the Veteran's lay statements are sufficient to establish a continuity of symptomatology, which further supports his claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

The Board acknowledges that, in October 2009, the Veteran was afforded an audiological VA examination.  Here, the examiner stated that at the January 2008 examination, the Veteran reported intermittent tinnitus which he noticed after noise exposure with no residual permanent effect.  The examiner also noted that the service treatment records were silent for complaint or diagnosis of tinnitus.  However, the Veteran now complained of constant tinnitus after one year of employment as a private helicopter pilot.  Therefore, the examiner concluded that the Veteran's tinnitus was not due to noise exposure in service.  

Despite the negative nexus opinion, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's tinnitus claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for hearing loss is granted, subject to the regulations governing the payment of VA monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Entitlement to service connection for eczema

The Veteran is seeking service connection for eczema.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

The provisions of 38 C.F.R. § 3.304(b) initially required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003). 

In this case, there is no indication of eczema or any skin condition on the Veteran's entrance examination.  However, several Reports of Medical Examinations during service demonstrate that the Veteran reported he was treated, or was currently being treated, for eczema.  In November 1993, the Veteran was treated for eczema on his hands and wrists.  He stated it was present since his childhood and that it seemed to be spreading.  In December 1998, the Veteran again stated his eczema started since childhood.   

At the January 2008 VA examination, the Veteran reported eczema on his left hand since he was a child.  He stated that it worsened and spread during his military service around his waist, right hand, thighs, chest, back, penis, and neck.  He was currently treating his condition with prescription medication with moderate success.  A physical examination revealed rashy areas in the bilateral upper thigh, bilateral popliteal, right hand, and back left shoulder blade; totaling 3.5 percent of the total body surface area and 5 percent of the exposed body surface area.  He was diagnosed with eczema which preexisted military service.  The examiner concluded that it did not worsen beyond natural progression due to military service.  

The Court has held that a bare conclusion, even one written by medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  While the evidence of record show a diagnosis and treatment for eczema during and after service, there is no stated factual predicate, such as the other service treatment records or references any medical literature, for the examiner's conclusions.  Therefore, another VA examination and medical opinion is necessary

In view of the foregoing, the Board finds that a new examination is necessary in order to clarify whether the Veteran's eczema preexisted service, and if so, whether it was permanently aggravated during his time in-service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Entitlement to service connection for a bilateral elbow disability and a right knee disability

At the April 2011 Board hearing, the Veteran testified he developed problems with his elbows during service, especially when he carried bags to aircrafts.  He stated his elbows would "pop and crack and ache."  The Veteran stated he did not seek treatment for his elbows as the Motrin he was taking for his back and neck helped with the pain in this elbows.  Regarding the right knee, the Veteran stated he injured his knee during service when he was running.  He stated he sought treatment during service and was treated with a cortisone injection.

The Veteran's service treatment records reveal that he sought treatment for chronic right elbow pain.  A June 1999 record indicates he had symptoms of a right medial epicondylitis and possible cubital tunnel syndrome.   His service treatment records also indicate that he sought treatment for a right knee injury after falling.  He complained of pain and swelling with difficulty flexing the knee and weight bearing.  In 2001, the Veteran was treated for pain in his right knee, especially when running.  

At the January 2008 VA examination, the Veteran reported pain in his right elbow as a episodic 8 out of 10, twelve to fifteen times a month, and lasting up to eight to ten hours of a dull ache with an immediate sensation of a sharp pain in the lateral aspect while lifting greater than 40 pounds.  The left elbow pain was described as a 7 out of 10, sharp in lateral aspect associated with lifting, seven to twelve times a month, and lasting up to eight to ten hours. This was aggravated by lifting 40 pounds or more.  The Veteran's right knee pain was described as stable with a pain scale of 3 out of 10.  He stated there was some locking while running and doing yard work.  Upon physical examination, the examiner determined there was no objective findings to support a current bilateral elbow condition or a knee condition. 

However, according to the Whiting Field Family Medicine Center record, in October 2007, the Veteran was diagnosed with cubital tunnel syndrome in the right and left elbows.  The Veteran also stated he was currently being treated for his right knee. 

Therefore, given the Veteran's above-noted diagnosis of a bilateral elbow disability (cubital tunnel syndrome), complaints of pain in his right knee and elbows, objective medical evidence of treatment for injuries and pain in his bilateral elbows and right knee during service, the Board is of the opinion that the Veteran should be scheduled for additional VA examinations to clarify whether he indeed suffers from a chronic bilateral elbow and right knee disability.  If the Veteran is found to suffer from a disability of the bilateral elbows and right knee, the examiner should opine as to whether it is at least as likely as not that this disability manifested as a result of military service.

Entitlement to an initial disability rating in excess of 10 percent for service-connected GERD

The Veteran's GERD is rated as 10 percent disabling, by analogy, under 38 C.F.R. § 4.114, Diagnostic 7346.  Under that code, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran contends that the current disability rating does not accurately reflect the current severity of his GERD.  He testified his medication has been increased from Zantac to Prilosec.  He stated he has persistent problems with regurgitation and chest pain which radiates into his back.  The Veteran also stated he has pain in his right shoulder related to his gastric problems. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The Board acknowledges that the most recent VA examination for his GERD took place in January 2008; it has been over four years since his last VA examination.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his GERD.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The appeal is accordingly remanded to the RO so that the Veteran may be afforded VA examination reflecting the current severity of his disability.

Finally, the Veteran testified he was still receiving treatment for various conditions currently on appeal.  Therefore, while on remand, all outstanding records should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate private and VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. After all outstanding records have been obtained and associated with the claims file, the AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed skin disorder, namely eczema.  

The VA examiner should indicate whether there is clear and unmistakable evidence that the Veteran's diagnosed skin disorder, namely eczema, preexisted service, and, if so, is there clear and unmistakable evidence that it was not aggravated during service.  

If clear and unmistakable evidence does not exist showing that the Veteran had a skin disorder prior to entering service, and/or clear and unmistakable evidence does not exist that it was not aggravated during service, the examiner should opine whether it is at least as likely as not that any current skin disorder had its onset during service during service (under the assumption that the Veteran had no skin disorder prior to service)

The VA examiner should address the Veteran's service treatment records, all relevant post-service treatment records, the Veteran's lay statements, and any other relevant information. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist to determine whether he does in fact suffer from a chronic bilateral elbow disability.  

If the Veteran is found to suffer from a chronic disability of the elbows, to include cubital tunnel syndrome, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records, discussed above.  A complete rationale must be provided for all opinions offered. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  

All findings and conclusions should be set forth in a legible report.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist to determine whether he does in fact suffer from a chronic right knee disability. 

If the Veteran is found to suffer from a chronic disability of the right knee, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records, discussed above.  A complete rationale must be provided for all opinions offered.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  

All findings and conclusions should be set forth in a legible report.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. After all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected GERD.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected GERD.  Specifically, the VA examiner should address the following: 

(a) Set forth all current complaints, findings and diagnoses pertaining to any gastrointestinal disability. 

(b) State whether the Veteran's service-connected gastrointestinal disability is manifested by symptoms of pain, vomiting, material weight loss, hematemesis, melena, moderate anemia; or other symptom combinations productive of severe impairment of health. 

(c) State what impact, if any, the Veteran's gastrointestinal disability has on his employment and daily living.

The claims folder should be reviewed by the examiner, and the examination report should note that review.  The Veteran's lay statements should also be considered and addressed in the report.  The examiner should provide a rationale for all opinions.

6. The AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The Veteran and his representative should then be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


